DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 10 and 16 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2020/0322868 and US 2020/0406860. 
The improvement comprises:
US 2020/0322868 is considered as the closest prior art that teaches a method for analyzing and improving network topology (Fig.6 and para.207) comprising:
at operation 602, an interconnection structure of a wireless sensing system comprising a plurality of wireless devices in a venue is determined to be a tree (Fig.6 step 602 and para.207);
at operation 604, a wireless signal is transmitted by a first device through a wireless multipath channel of the venue to a second device (Fig.6 step 604 and para.207); 
at operation 606, the wireless signal is received by the second device paired with the first device by a pairwise wireless link (Fig.6 step 606 and para.207);
at operation 608, a time series of channel information (CI) of the wireless multipath channel is obtained based on the wireless signal (Fig.6 step 608 and para.207);
at operation 610, a linkwise analytics related to an object motion of an object in the venue is computed based on the TSCI (Fig.6 step 610 and para.207);
at operation 612, the object motion of the object is monitored based on the linkwise analytics (Fig.6 step 612 and para.207);
at operation 614, all of the computed linkwise analytics are obtained by a root device of the tree (Fig.6 step 614 and para.208);
at operation 616, an overall analytics is computed by the root device based on the obtained linkwise analytics (Fig.6 step 616 and para.208);
at operation 618, the overall analytics, the linkwise analytics, or an information of the devices or the tree is made available in a database (Fig.6 step 618 and para.208);
at operation 620, the tree is updated by adding a new device to the tree, or by removing or modifying an existing device of the tree (Fig.6 step 620 and para.208);
at operation 622, the tree is updated by adding a new link to the tree, or by removing or modifying an existing link of the tree (Fig.6 step 622 and para.208); and 
at operation 624, the update(s) are propagated to the plurality of wireless devices of the tree (Fig.6 step 624 and para.208).

US 2020/0406860 teaches a method of a vehicle wireless monitoring system (Fig.5 and para.214) comprising: 
at operation 502, a first wireless signal is transmitted from a first wireless device through a wireless multipath channel of a venue (Fig.5 step 502 and para.214); 
wherein the venue comprises a vehicle and an immediate vicinity of the vehicle (para.214);
at operation 504, a second wireless signal is received by a second wireless device through the wireless multipath channel (Fig.5 step 504 and para.214);
wherein the second wireless signal differs from the first wireless signal due to the wireless multipath channel and a modulation of the first wireless signal by an object undergoing a motion in the venue;
at operation 506, a time series of channel information (TSCI) of the wireless multipath channel is obtained based on the second wireless signal using a processor, a memory communicatively coupled with the processor and a set of instructions stored in the memory; and
at operation 508, a monitoring task is performed by monitoring, based on the TSCI, at least one of: the vehicle, the object or the motion of the object.

With regard Claim 1, US 2020/0322868 in view of US 2020/0406860 fails to teach the limitation of "(i) defining a first profile time interval that comprises a first plurality of time periods, the first profile time interval being defined by a first attribute, wherein the first attribute is based on a first disease that the second user is diagnosed as having, 
(ii) aggregating, over the first profile time interval, selections of the location data for the first wireless terminal into corresponding zones in a second plurality of zones, and
(iii) relating the zones in the second plurality to corresponding time periods in the first plurality; 
comparing the first mobility profile and the second mobility profile, resulting in a first comparison result;" as recited in claim 1.

With regard Claim 10, US 2020/0322868 in view of US 2020/0406860 fails to teach the limitation of " (i) defining a first profile time interval that comprises a first plurality of time periods, the first profile time interval being defined by a first attribute, wherein the length of at least one time period in the first plurality of time periods is defined by a second attribute, and wherein the first and second attributes are based on a first disease that the second user is diagnosed as having, (ii) aggregating, over the first profile time interval, selections of the location data for the first wireless terminal into corresponding zones in a second plurality of zones, and (iii) relating the zones in the second plurality to corresponding time periods in the first plurality; 
comparing the first mobility profile and the second mobility profile, resulting in a first comparison result;" as recited in claim 10.

With regard Claim 16, US 2020/0322868 in view of US 2020/0406860 fails to teach the limitation of " wherein the first profile time interval comprises a first plurality of time periods and is defined by a first attribute, wherein the length of at least one of the time periods in the first plurality of time periods is defined by a second attribute, and wherein the first and second attributes are based on a first disease that the second user is diagnosed as having, assessing a proximity between the first and second wireless terminals, resulting in an assessed proximity, wherein the assessed proximity is based on whether radio signals," as recited in claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2020/0322868 and US 2020/0406860 are cited because they are put pertinent to the enhancing vehicle security through wireless monitoring based on wireless channel information. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633